Title: Enclosure: Washington’s Observations on General Wayne’s Letters, 23 November 1792
From: Washington, George
To: 



[Philadelphia] Novr 23d [1792]

Observations
On Majr Genl Waynes letter of the 14th Instt
It is unfortunate, & very extraordinary, that he should have suspended h⟨is⟩ opinion with respect to the disposition of the Army for the Winter, from a vague report of Mr H—⟨s⟩—declaration concerning the Western Posts. If this had been founded, he oug⟨ht⟩ to have looked for it from a better source, ⟨or⟩ to have disregarded it altogether.
Now, I presume, it is too late to worry what would—(had he not been unde⟨r⟩ false impressions) have been his plan into execution. But I think he ought to be cha⟨r⟩ged in strong, & explicit terms, to run ⟨the⟩ public to no more expence in the Barrack⟨s⟩ he is about to build, than what is indispensably necessary to cover & secure the Officers & Soldiers from the weather—avoiding all decorations, and as much as possible all conveniencies—considering themselves, as it were, under marching orders, to remove during Winter or in the Spring according to events & circumstances.
On the letter from D[itt]o dated 16th Novr
The difficulty, and as He (G.W.) calls it, the impracticability of providing Flour after the 15th of June, is New information, which if it had been given before, might have induced the authorisation of a larger Magazine of this Article: and now, if it does not militate with the arrangement made with the Secretary of the Treasury I should have no disinclination towards increasing the quantity. Of the Meat kind, after a sufficient quantity of that which is salted, is stored; the dependence ought surely to be on live Cattle—Stalled or Grass fed; As the expence of transportation in Carriages, or on Pack horses, would be immense—As

flour must always be carried, there may, & I think ought to be exertion used to get it forward in the best mode & time that can be embraced to the advanced Posts—for reasons which are too obvious to be mentioned.

G. W——n

